Exhibit 10.1
Form of 2009 Long-Term Incentive Award Plan of
Walter Investment Management Corp.
Restricted Stock Unit Award Agreement
Mark O’Brien





--------------------------------------------------------------------------------



 



2009 Long-Term Incentive Award Plan of
Walter Investment Management Corp.
Restricted Stock Unit Award Agreement
Mark O’Brien
     You have been selected to receive a grant of Restricted Stock Units
(“RSUs”) pursuant to the 2009 Long-Term Incentive Award Plan of Walter
Investment Management Corp. (the “Plan”); the terms and conditions set forth in
the Participant’s Employment Agreement dated December 23, 2008 (the “Employment
Agreement”); the Second Amended and Restated Agreement and Plan of Merger dated
as of February 6, 2009 among Walter Industries, Inc., JWH Holding Company, LLC,
Walter Investment Management LLC, and Hanover Capital Mortgage Holdings, Inc.
and amended as of February 17, 2009 (the “Merger Agreement”); and the terms and
conditions specified below:
Participant:
Date of Grant:
Number of RSUs Granted:
Settlement Date:
THIS AGREEMENT, effective as of the Date of Grant set forth above, represents
the grant of RSUs by Walter Investment Management Corp., a Maryland corporation
(the “Company”), to the Participant named above, pursuant to the provisions of
the Plan.
The Plan provides a complete description of the terms and conditions governing
the grant of RSUs. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:

1.   Vesting. Upon the Date of Grant, the Participant’s right to receive payout
of the RSUs will be fully vested and not subject to forfeiture.   2.   Timing of
Payout. Payout of all RSUs shall occur as soon as administratively feasible
after the earlier of the Settlement Date, the Participant’s death or disability,
upon an involuntary termination of the Participant’s employment for any reason
other than for Cause (as defined in the Participant’s employment agreement),
Participant’s separation from service (as defined under Section 409A of the
Internal Revenue Code), or a Change in Control (as defined in Section 5 of this
Agreement) unless the Participant irrevocably elects to subsequently defer the
payout of RSUs (“Subsequent Deferral Election”). The Participant may irrevocably
elect to defer the receipt of RSUs provided:

  (a)   the Subsequent Deferral Election will not take effect until at least
12 months after the date on which it is made;     (b)   the Subsequent Deferral
Election must be to defer receipt of the stock for at least 5 years from the
date the Participant would otherwise receive the stock had the Participant not
made the Subsequent Deferral Election, and

2



--------------------------------------------------------------------------------



 



  (c)   the Subsequent Deferral Election must be made not less than 12 months
before the Participant would otherwise receive the stock had the Participant not
made the Subsequent Deferral Election.

    Notwithstanding the terms of the Employment Agreement, the Company and the
Participant agree that the Settlement Date shall be April 17, 2012, as required
by the terms of the Merger Agreement.   3.   Form of Payout. Vested RSUs will be
paid out solely in the form of shares of stock of the Company.   4.   Voting
Rights and Dividends Equivalents. Until such time as the RSUs are paid out in
shares of Company stock, the Participant shall not have voting rights. However,
the Company will pay Dividend Equivalents on the RSUs, in the form of cash at
such time as dividends are paid on the Company’s outstanding shares of Common
Stock.   5.   Change in Control. For purposes of this Agreement, a Change of
Control shall be defined as a change the ownership of the corporation, a change
in the effective control of the corporation, or a change in the ownership of a
substantial portion of the assets of the corporation within the meaning of
Treas. Reg. 1.409A-3(i)(5).   6.   Restrictions on Transfer. Unless and until
actual shares of stock of the Company are received upon payout, RSUs granted
pursuant to this Agreement may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated (a “Transfer”), other than by will or by the
laws of descent and distribution, except as provided in the Plan.   7.  
Recapitalization. In the event of any change in the capitalization of the
Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number and class of RSUs subject to
this Agreement shall be equitably adjusted by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights.   8.   Beneficiary
Designation. The Participant may, from time to time, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Agreement is to be paid in case of his or her death before he
or she receives any or all of such benefit. Each such designation shall revoke
all prior designations by the Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Secretary of the Company during the Participant’s lifetime. In the
absence of any such designation, benefits remaining unpaid at the Participant’s
death shall be paid to the Participant’s estate.   9.   Continuation of
Employment. This Agreement shall not confer upon the Participant any right to
continue employment with the Company or its Subsidiaries, nor shall this
Agreement interfere in any way with the Company’s or its Subsidiaries’ right to
terminate the Participant’s employment at any time.   10.   Miscellaneous.

  (a)   This Agreement and the rights of the Participant hereunder are subject
to all the terms and conditions of the Plan, as the same may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee shall have the right to
impose such restrictions on any shares acquired pursuant to this Agreement, as
it may deem advisable, including, without limitation, restrictions under

3



--------------------------------------------------------------------------------



 



      applicable federal securities laws, under the requirements of any stock
exchange or market upon which such shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such shares. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Agreement, all of which shall be binding upon the Participant.
    (b)   The Committee may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any material way adversely affect the Participant’s rights under this Agreement,
without the written consent of the Participant.     (c)   The Participant may
elect, subject to any procedural rules adopted by the Committee, to satisfy the
withholding requirement, in whole or in part, by having the Company withhold and
sell shares having an aggregate Fair Market Value on the date the tax is to be
determined, equal to the amount required to be withheld.         The Company
shall have the power and the right to deduct or withhold from the Participant’s
compensation, or require the Participant to remit to the Company, an amount
sufficient to satisfy the minimum statutory required withholding for federal,
state, and local taxes (including the Participant’s FICA obligation), domestic
or foreign, required by law to be withheld with respect to any payout to the
Participant under this Agreement.     (d)   The Participant agrees to take all
steps necessary to comply with all applicable provisions of federal and state
securities laws in exercising his or her rights under this Agreement.     (e)  
This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.     (f)   All obligations of the Company under the
Plan and this Agreement, with respect to the RSUs, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.     (g)   To the
extent not preempted by federal law, this Agreement shall be governed by, and
construed in accordance with, the laws of the state of Maryland.     (h)   To
the extent any provision of this Agreement is held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.     (i)   Notice
hereunder shall be given to the Company at its principal place of business, and
shall be given to the Participant at the address set forth below, or in either
case at such addresses as one party may subsequently furnish to the other party
in writing.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the Date of Grant.

            Walter Investment Management Corp.
      By:                          

             
ATTEST:
           
 
           
 
           
 
           
 
      Participant    
 
           
 
      Participant’s name and address:    
 
           
 
           
 
           
 
           
 
           
 
           

5